Tilson, Judge:
In this appeal counsel for the respective parties, have agreed in substance that the market value or price at or about-the date of exportation herein, at which such or similar merchandise, was freely offered for sale to all purchasers in the principal markets-of China for exportation to the United States in usual wholesale-quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, is the value found by the appraiser, less any amount added under duress.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export value of the merchandise covered by this appeal to be the value found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.